Citation Nr: 1449884	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection of an acquired psychiatric condition to include anxiety disorder and dysthymic disorder, chronic.

2.  Entitlement to service connection of tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and December 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in June 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Psychiatric disorder

At the Veteran's June 2014 Board hearing, he testified that he has been receiving treatment with a dialectical behavioral therapist (DBT) at the Denver VA Medical Center.  It does not appear that these records have been obtained.  

Additionally, the Veteran submitted a January 2011 treatment record that states that the Veteran's "anxiety has been worse since being diagnosed with cardiac disease."  It is unclear whether this was something reported by the Veteran, a finding of fact, or a nexus opinion.  In any case, the December 2011 and January 2014 VA examiners did not consider it whether they rendered their opinions against the Veteran's claim.  

The Board finds that the claim must be remanded so that the Denver VA Medical Center records can be obtained and so that the Veteran can be afforded another VA examination.  

Tinnitus

In its January 2011 rating decision, the RO denied service connection of tinnitus.  The Veteran filed a timely notice of disagreement in September 2011.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Retrieve any and all relevant records from the VA Medical Center in Denver.

2.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, etiology, and severity of his psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disability was caused by his service connected coronary artery disease.  If not, then is it at least as likely as not that any psychiatric disorder has been aggravated (permanently worsened beyond its natural progression) by his coronary artery disease.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should address the January 2011 treatment report and any other evidence weighing in the Veteran's favor (including the lay statements made by the Veteran and his wife.)

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to service connection of tinnitus.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



